United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                    December 18, 2006

                                 FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                 _____________________                                   Clerk
                                      No. 06-20027
                                 _____________________

FG HEMISPHERE ASSOCIATES LLC
                      Plaintiff - Appellee
    v.
THE REPUBLIQUE DU CONGO
                      Defendant - Appellant
CMS NOMECO CONGO INC; NUEVO CONGO CO; NUEVO CONGO LTD
                      Garnishees - Appellants

                           ---------------------
           Appeal from the United States District Court for the
                    Southern District of Texas, Houston
                           ---------------------
Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.1

PER CURIAM:


       IT IS ORDERED that appellee’s unopposed motion to remand

this case to the United States District Court for the Southern

District of Texas, Houston, is GRANTED.



       IT    IS    FURTHER      ORDERED       that     appellee’s        unopposed       motion

requesting this Court to enter an order reversing the district


       1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                1
court’s orders of 9/15/05 is GRANTED.



     IT   IS    FURTHER   ORDERED   that     appellee’s   unopposed   motion

directing      the   district   court   to    dissolve    those   writs   of

garnishments is GRANTED.




                                        2